--------------------------------------------------------------------------------

THIS WARRANT IS NOT TRANSFERABLE AND WILL BE VOID AND OF NO VALUE UNLESS
EXERCISED ON OR BEFORE NOVEMBER 26, 2016

ENERTOPIA CORPORATION.
(Incorporated under the laws of the State of Nevada)


No. 2013-001 Right to Purchase   XXXX Common Shares

WARRANT FOR PURCHASE OF COMMON SHARES (3 YEARS)

THIS IS TO CERTIFY THAT, for value received, this 26 day of November, 2013,
XXXXXXX (the "Holder") is entitled to subscribe for and purchase 800,000 fully
paid and non-assessable common shares of ENERTOPIA CORPORATION., (the
"Corporation") at any time up to the close of business in Vancouver, British
Columbia, at and for a period of thirty-six (36) months after the date of
issuance. The Warrants are exercisable at a price of US$0.10 per Warrant Share
if exercised at any time up to thirty-six (36) months after the date of
issuance, of lawful money of the United States upon and subject however to the
provisions and to the terms and conditions set forth herein.

In the event that the Company’s common shares, at any time after 4 months and 1
day have elapsed from the Issue Date, as listed on a Principal Canadian Market –
currently the CNSX with symbol TOP - has been at or above CDN$0.20 for a period
of 20 consecutive trading days, the Company may thereafter issue to the
Subscribers a written notice advising of the accelerated expiry of the Warrants.
Such written notice shall identify in reasonable detail the particulars of the
acceleration event and identify the date (the "Warrant Accelerated Expiry Date")
set for accelerated expiry, which in no event shall be less than 30 days after
the mailing date of the written notice. For greater certainty, all Warrants
shall expire and be of no further force or effect as of 4:30 pm (Pacific Time)
on the Warrant Accelerated Expiry Date.

This warrant is not transferable by the Holder. The rights represented by this
Warrant may be exercised by the Holder hereof, in whole or in part (but not as
to a fractional share of Common Shares), by surrender of this Warrant at the
office of Olympia Trust Company, 1003 – 750 West Pender Street, Vancouver, BC
V6C 2T8, or at the offices of Enertopia Corp at 950 – 1130 W Pender St,
Vancouver BC V6E 4A4, together with a certified cheque payable to or to the
order of the Corporation in payment of the purchase price of the number of
Common Shares subscribed for.

In the event of an exercise of the rights represented by this Warrant,
certificates for the Common Shares so purchased shall be delivered to the Holder
hereof within a reasonable time, not exceeding ten (10) days after the rights
represented by this Warrant shall have been so exercised, and, unless this
Warrant has expired, a new Warrant representing the number of Common Shares, if
any with respect to which this Warrant shall not have been exercised shall also
be issued to the Holder hereof within such time.

Any certificate issued in the event of an exercise of the rights represented by
this Warrant prior to November 26, 2016 shall bear a legend in substantially the
following form:

•

“The securities evidenced by this certificate have not been registered under the
United States 1933 Act, as amended (the “Act”) or any applicable State
Securities Law, and no interest therein may be sold, distributed, assigned,
offered, pledged or otherwise transferred or disposed of unless (A) there is an
effective Registration Statement under the Act and applicable United States
State Securities Laws covering any such transaction involving said securities,
or (B) this Company receives an opinion of legal counsel for the holder of these
securities (concurred in by legal counsel for this Company) stating that such
transaction is exempt from Registration, or (C) this Company otherwise satisfies
itself that such transaction is exempt from Registration.”


--------------------------------------------------------------------------------

- 2 -

WARRANT

The Corporation covenants and agrees that all Common Shares which may be issued
upon the exercise of the rights represented by this Warrant will, upon issuance,
be fully paid and non-assessable and free of all liens, charges and
encumbrances. The Corporation further covenants and agrees that during the
period within which the rights represented by this Warrant may be exercised, the
Corporation will at all times have authorized, and reserved, a sufficient number
of Common Shares to provide for the exercise of the rights represented by this
Warrant.

THE FOLLOWING ARE THE TERMS AND CONDITIONS REFERRED TO IN THIS WARRANT:

1.

If any capital reorganization, reclassification. subdivision or consolidation of
the capital stock of the Corporation, or the consolidation or merger, or
amalgamation of the Corporation with another Corporation, or the sale of all or
substantially all of the assets to another corporation, shall be effected, or
any other event in which new securities of any nature are delivered in exchange
for the issued Common Shares, then as a condition of such reorganization,
reclassification, subdivision, consolidation, merger, amalgamation, sale or
other event, lawful and adequate provision shall be made whereby the Holder
hereof shall thereafter have the right to purchase and receive upon the basis
and upon the terms and conditions specified in this Warrant and in lieu of the
Common Shares immediately theretofore purchasable and receivable upon the
exercise of the rights represented hereby, such shares of stock, securities or
assets as may be issued or payable with respect to or in exchange for a number
of outstanding Common Shares equal to the number of Common Shares immediately
theretofore purchasable and receivable upon the exercise of the rights
represented hereby had such reorganization, reclassification, subdivision,
consolidation, merger, amalgamation, sale or other event not taken place and in
any such case, appropriate provision shall be made with respect to the rights
and interests of the Holder of this Warrant to the end that provisions hereof
shall thereafter be applicable, as nearly as may be, in relation to any shares
of stock, securities or assets thereafter deliverable upon the exercise hereof.
The Corporation shall not effect any such consolidation, merger, amalgamation or
sale, unless prior to or simultaneously with the consummation thereof the
successor corporation (if other than the Corporation) resulting from such
consolidation, subdivision, merger, amalgamation, sale or other event or the
corporation purchasing such assets shall assume by written instrument executed
and mailed or delivered to the registered holder hereof at the address of such
holder appearing on the books of the Corporation, the obligation to deliver to
such holder such shares or stock, securities or assets as, in accordance with
the foregoing provisions, such holder may be entitled to purchase.

      2.

In case at any time:

      (i)

the Corporation shall pay any dividend payable in stock upon its Common Shares
or make any distribution to the holders of its Common Shares;

      (ii)

the Corporation shall offer for subscription pro rata to the holders of its
Common Shares any additional shares of stock of any class or other rights;

      (iii)

there shall be any capital reorganization, reclassification, subdivision or
consolidation of the capital stock of the Corporation, or consolidation or
merger or amalgamation of the Corporation with, or sale of all or substantially
all of its assets to, another corporation; or

      (iv)

there shall be a voluntary or involuntary dissolution, liquidation, or
winding-up of the Corporation;

then, and in any one or more of such cases, the Corporation shall give to the
holder of this Warrant, at least five (5) days' prior written notice of the date
on which the books of the Corporation shall close or a record shall be taken for
such dividend, distribution or subscription rights, or for determining rights to
vote with respect to such reorganization, reclassification, consolidation,
merger, sale or amalgamation, dissolution, liquidation or winding-up and in the
case of any such reorganization, reclassification, subdivision, consolidation,
merger, amalgamation, sale, dissolution, liquidation or winding-up, at least
twenty (20) days' prior written notice of the date when the same shall take
place. Such notice in accordance with the foregoing clause, shall also specify,
in the case of any such dividend, distribution or subscription rights, the date
on which the holders of Common

--------------------------------------------------------------------------------

- 3 -

Shares shall be entitled thereto, and such notice in accordance with the
foregoing shall also specify the date on which the holders of Common Shares
shall be entitled to exchange their Common Shares for securities or other
property deliverable upon such reorganization, reclassification, subdivision,
consolidation, merger, amalgamation, sale, dissolution, liquidation or
winding-up as the case may be. Each such written notice shall be given by
dissemination of press release or by first class mail, registered postage
prepaid, addressed to the holder of this Warrant at the address of such holder,
as shown on the books of the Corporation.

3.

As used herein, the term "Common Shares" shall mean and include the
Corporation's presently authorized Common Shares and shall also include any
capital stock of any class of the Corporation hereafter authorized which shall
not be limited to a fixed sum or percentage in respect of the rights of the
holders thereof to participate in dividends and in the distribution of assets
upon the voluntary or involuntary liquidation, dissolution or winding-up of the
Corporation.

    4.

This Warrant shall not entitle the Holder hereof to any rights as a shareholder
of the Corporation, including without limitation, voting rights.

    5.

The Warrant holders may not convene a meeting to extend the term of the
Warrants.

    6.

This Warrant is exchangeable, upon the surrender hereof by the Holder hereof at
the office of the Transfer Agent of the Corporation, for new Warrants of like
tenor representing in the aggregate the right to subscribe for and purchase the
number of shares which may be subscribed for and purchased hereunder, each of
such new Warrants to represent the right to subscribe for and purchase such
number of Common Shares as shall be designated by such Holder hereof at the time
of such surrender.

IN WITNESS WHEREOF ENERTOPIA CORPORATION. has caused this Warrant to be signed
by its duly authorized officers under its corporate seal and this Warrant to be
executed this 26 day of November, 2013.

 

ENERTOPIA CORPORATION.

 

    Authorized Signatory – Robert McAllister, President / CEO                  
    Authorized Signatory – Bal Bhullar, CFO  


--------------------------------------------------------------------------------

WARRANT SUBSCRIPTION FORM

 

The undersigned hereby subscribes for the number of the common shares indicated
below pursuant to the terms of the Warrant, and encloses herewith original
warrant no. _________ together with a certified cheque payable to or to the
order of ENERTOPIA CORPORATION. in full payment of the purchase price for that
number of common shares.

Full Name, Address and Occupation   Number of Shares   Payment Enclosed        
                                            $______________                    
                                                  Occupation        

DATED at _________________, this _____day of ________________, 20____.

 

 

__________________________
Authorized Signatory

--------------------------------------------------------------------------------